Citation Nr: 0938774	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  08-09 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death. 

2.  Eligibility for Dependents' Educational Assistance 
pursuant to 38 U.S.C. Chapter 35.     


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from April 1985 to July 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The appellant testified at a travel 
Board hearing before the undersigned in July 2009.  A 
transcript is of record and has been reviewed. 


FINDINGS OF FACT

1.  The Veteran died on August [redacted], 2006; glioblastoma was 
certified as the cause of death.  

2.  At the time of the Veteran's death, service connection 
was in effect for a rupture of the medial head of the left 
gastrocnemius muscle; kidney stones; hypertension; residuals 
of a cerebrovascular accident with partial seizures 
associated with hypertension; hemiparesis of the left upper 
extremity associated with residuals of a cerebrovascular 
accident with partial seizures; and hemiparesis of the left 
lower extremity associated with residuals of a 
cerebrovascular accident with partial seizures.  

3.  The competent medical evidence establishes that the 
Veteran's service-connected disabilities did not cause or 
contribute substantially or materially to cause the Veteran's 
death.  


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not due to a 
disability incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2009). 

2.  The criteria for eligibility for Dependents' Educational 
Assistance pursuant to the provisions of 38 U.S.C. Chapter 35 
are not met.  38 U.S.C.A. § 3501(a) (West 2002); 38 C.F.R. 
§§ 3.807, 21.3020, 21.3021 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 
 
The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159. Under the VCAA, upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 .  
 
In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

In a letter dated in October 2006, the RO provided the 
appellant with explanations of the information required to 
substantiate DIC claims based on previously service-connected 
conditions and on conditions not yet service connected.  
Although this notice did not include a statement of the 
conditions for which the Veteran was service connected at the 
time of his death, any defect in notice was cured by actual 
knowledge on the part of the appellant.  In an April 2007 
notice of disagreement, the appellant stated that the Veteran 
was service connected for a heart condition, stroke and 
seizures.  This shows that the appellant had knowledge of the 
service-connected conditions upon which she bases her claim.  
Further, during the July 2009 Board hearing, the appellant's 
representative listed all of the Veteran's service-connected 
disabilities.  It is reasonable to believe that the appellant 
had knowledge of all of the Veteran's service connected 
conditions.    

The October 2006 notice also advised the appellant of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the appellant in procuring the evidence 
relevant to the claim, including which portion of the 
information and evidence necessary to substantiate the claim 
was to be provided by the appellant and which portion VA 
would attempt to obtain on behalf of the appellant.  In the 
instant appeal, the appellant was not provided with notice 
with respect to the disability rating and effective date 
elements of a service connection compensation claim as 
required by Dingess/Hartman.  For reasons explained more 
fully below, the Board is denying the claim of entitlement to 
service connection for the cause of the Veteran's death.  As 
such, neither a disability rating nor an effective date will 
be assigned, making evidence pertaining to either of these 
elements irrelevant.  A failure to provide notice of these 
elements was, at most, harmless error.  
 
With respect to the duty to assist the appellant, VA obtained 
service treatment records and treatment notes from Vanderbilt 
University Medical Center, Skyline Medical Center and Gateway 
Medical Center.  VA also provided a medical opinion, dated in 
September 2007, regarding the relationship of the Veteran's 
service-connected conditions to his death.  In an October 
2006 VCAA response, the appellant indicated that she had no 
other information or evidence to give VA to substantiate her 
claim.  The appellant has not made the RO or the Board aware 
of any other evidence relevant to her appeal, and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to her claim.  
Accordingly, the Board will proceed with appellate review.  

Legal Criteria

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§  1110, 
1131; 38 C.F.R. § 3.303(d). 

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. § 
3.312(b). 
 
In order to be a contributory cause of death, it must be 
shown that there were debilitating effects due to a service-
connected disability that made the Veteran materially less 
capable of resisting the effects of the fatal disease or that 
a service-connected disability had a material influence in 
accelerating death, thereby contributing substantially or 
materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1). 
 
It is not sufficient to show that a service-connected 
disability casually shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the Veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3). 
 
The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992)

Analysis: Cause of Death

In this case, the determinative issue presented by the claim 
is whether the Veteran's service-connected hypertension and 
associated residuals of a cerebrovascular accident with 
partial seizures, hemiparesis of the left upper extremity and 
hemiparesis of the left lower extremity caused or contributed 
to his death.  The Veteran's death certificate reveals that 
he died on August [redacted], 2006 at the age of 55.  Glioblastoma 
was certified as the only cause of death.     

The appellant described the Veteran's recent medical history 
during the July 2009 Board hearing.  She stated that he 
suffered his first stroke in November 2005 and was 
hospitalized for three days.  November 2005 records from 
Skyline Medical Center show that the Veteran went to the 
emergency room after strange sensations in his head and left 
arm.  The Veteran stated that the left arm had been moving by 
itself.  Dr. S.B. stated that it appeared to be a partial 
seizure and noted an abnormal CT scan, which revealed a 
lesion in the right parietal lobe suspicious for hemorrhagic 
infarct or neoplasia.  An MRI performed the day after 
admission revealed that the Veteran had suffered a stroke. 

The appellant testified that the Veteran was again 
hospitalized after his seizures worsened in February 2006, 
this time for one and a half months.  The appellant stated 
that the diagnosis was bleeding and stroke.  A February 2006 
neurology consultation shows that the Veteran had experienced 
suspected partial seizures involving the left arm since his 
stroke.      

The appellant stated during the Board hearing that by the end 
of April 2006, the Veteran's condition had deteriorated.  He 
was sent the hospital, where he was diagnosed with an end-
stage brain tumor.  Treatment records from Vanderbilt 
University Medical Center confirm that the Veteran was 
admitted from April 29, 2006 to May 16, 2006.  The neurology 
discharge summary shows that an MRI revealed a brain mass 
associated with dominant lesions, most likely from a 
multicentric glioma.  

In June 2006, the Veteran was admitted to Gateway Medical 
Center because of deep venous thrombosis (DVT).  The 
admission note shows that the Veteran had recently started 
chemotherapy and radiation.  He developed pain in swelling in 
the left leg.  Tests conducted at Gateway revealed extensive 
DVT in the left leg.  In the report of a neurology 
examination conducted at Vanderbilt later that month, Dr. 
T.R. stated that her diagnoses were: left DVT; glioblastoma, 
seizure secondary to tumor; hemiparesis secondary to tumor; 
diabetes mellitus; hypertension; and altered mental status 
earlier in the day.  

The Veteran was admitted to Vanderbilt from July 3, 2006 to 
July 6, 2006.  The discharge summary listed end-stage 
multifocal glioblastoma as the principal diagnosis.  The 
Veteran died the following month.  In a death summary from 
Vanderbilt University Medical Center, dated in August 2006, 
Dr. R.C. stated that the Veteran reported to the intensive 
care unit after suffering seizures at hospice.  Dr. R.C. 
explained that, prior to the Veteran's death, he became 
tachycardic and was difficult to ventilate and oxygenate.  
The Veteran became bradycardic, then asystolic, and further 
resuscitative efforts were discontinued.  An autopsy was not 
performed.  Glioblastoma was the principal diagnosis, while 
respiratory failure was the cause of death.  Secondary 
diagnoses included hypertension and seizures.

During the July 2009 Board hearing, the appellant testified 
that at the time of the Veteran's death, his doctors told her 
that heart failure had caused his death.  She stated that the 
treating physicians did not talk about cancer as a cause of 
death.  

There are two opinions of record linking the Veteran's death 
to his end-stage brain cancer.  In a December 2006 letter, 
Dr. P.M., the Veteran's neuro-oncologist, stated that he 
considers glioblastoma to be the cause of the Veteran's 
death.  He noted that the Veteran's last MRI, performed in 
July 2006, did not show tumor progression, even though 
clinical symptoms were worsening.  Dr. P.M. noted that the 
Veteran had previously been diagnosed with a stroke in 
November 2005, which was associated with seizures and brain 
hemorrhage.  He was uncertain as to whether the event was the 
first manifestation of the tumor or was a stroke with no 
relation to the tumor.  Since Dr. P.M. was one of the 
Veteran's treating physicians and was familiar with his case, 
the Board finds this opinion to be highly probative.  

In a September 2007 VA opinion, Dr. J.R. extensively reviewed 
the claims file and summarized the Veteran's pertinent 
medical history.  Dr. J.R. stated that glioblastoma is a very 
aggressive brain tumor which inevitably leads to death.  He 
noted that the Veteran had a stroke in 2005 which may or may 
not have been an early manifestation of his brain tumor.  In 
regard to the appellant's claim that cardiac issues caused 
the Veteran's death, Dr. J.R. explained that the heart 
failure was related to changes in intracerebral pressures and 
loss of central control of blood pressure, which led to 
death.  He opined that the Veteran's previous cardiac history 
did not lead to or otherwise cause death.  He further stated 
that the Veteran's death was not caused by or a result of a 
history of partial seizures and/or hypertension or a 
cerebrovascular accident.  Since Dr. J.R. reviewed the case 
file and provided a rationale behind his opinion, the Board 
finds this opinion to be highly probative.    

There is no competent medical evidence of record which links 
the Veteran's service-connected conditions to his death or 
shows that the conditions accelerated death.  Instead, the 
record shows that the Veteran was diagnosed with an extremely 
aggressive brain tumor four months prior to his death.  The 
Board notes that at least one treating physician believed 
that the Veteran's service-connected seizures and hemiparesis 
were secondary to his brain tumor.  Again, this was shown in 
a June 2006 treatment note by Dr. T.R.  

The Board has considered the appellant's lay statements 
regarding the cause of her husband's death, but declines to 
give them any weight.  As a layperson, she is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because she 
does not have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 
 
The preponderance of the evidence is against service 
connection for the cause of the Veteran's death.  Glbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, service 
connection for the cause of death is denied.

Dependents' Educational Assistance

The appellant also raised the issue of entitlement to 
Dependents' Educational Assistance pursuant to the provisions 
of 38 U.S.C. Chapter 35.  In Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994), the Court held that in cases in which the 
law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Because the Board has 
denied service connection for the cause of the Veteran's 
death, and since the record reflects that the Veteran was not 
evaluated as having disability total and permanent in nature 
as a result of service-connected disability at the time of 
his death, any child or surviving spouse of the Veteran is 
not eligible for such benefits, and entitlement to 
Dependents' Educational Assistance benefits is not warranted 
as a matter of law.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 
21.3020, 21.3021.   

ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied. 

Entitlement to Dependents' Educational Assistance pursuant to 
the provisions of 38 U.S.C. Chapter 35 is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


